Title: To Alexander Hamilton from James McHenry, 14 April 1797
From: McHenry, James
To: Hamilton, Alexander


Philad. 14 April 1797
My dear Hamilton
The letter you sent me has been confined to myself; but the other letters you have written on the same subject, has in your successor at least created some unpleasant feelings. Where opinions clash, and where superiority is made too apparent something a little like envy will come into play especially should a suspicion take place that pains are used to gain proselites.
I have this moment received the inclosed paper, and I must intreat you to consider yourself on the ground you once occupied, and to give me your answer at length that I may avail myself of your experience knowledge and judgement. I have not time to go into all the detail and research which is necessary. You have all at your fingers ends. I shall rely upon your friendship & patriotism for a sound opinion as soon as your avocations will permit, and that you will not communicate to any person what I now communicate to you or what you may write me. Send me with what you do for me the inclosed of which I have no time to make a copy.
